Citation Nr: 1523546	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-30 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 60 days to allow the Veteran and his representative the opportunity to submit additional evidence.  The Veteran submitted additional evidence later that month.  As the Veteran perfected his appeal after February 2, 2013, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).

The claim on appeal was previously characterized as entitlement to service connection for PTSD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with depression, anxiety and insomnia.  In light of the foregoing, the Veteran's claim has been recharacterized as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his psychiatric condition to his service-connected bilateral hearing loss and tinnitus disabilities.  Throughout the course of this appeal, the Veteran has also claimed that his psychiatric condition is due to his service in Korea, particularly exposure to weapon fire, loud sounds and a "cable snapping" incident, which caused intense fear.  The Veteran's service treatment records reveal diagnoses and treatment for mental health conditions, including anxiety and depression.  However, the current nature and etiology of any psychiatric diagnosis is unclear. 

The Veteran was afforded a VA examination in November 2012, where the examiner found that the Veteran does not meet the criteria for PTSD or a mental disorder diagnosis according to the DSM-IV.  However, VA treatment records from July 2011 to April 2014 reveal diagnoses of anxiety, major depressive disorder and insomnia.  Also, in March 2015, the Veteran submitted a letter from B.C., a VA Psychiatric-Mental Health Nurse Practitioner who stated that the Veteran has been diagnosed with major depressive disorder, insomnia, and adjustment disorder with anxiety.  B.C. did not include an etiology opinion.  

Given the conflicting evidence regarding the diagnosis and the absence of a nexus opinion, a new examination is necessary to clarify whether the Veteran meets the criteria for PTSD or any other mental disorder and to determine whether any diagnosed psychiatric condition is related to his military stressors or service-connected disabilities. 

Prior to the examination, all outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since March 2014.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current acquired psychiatric disorders. The claims folder and copies of all pertinent records should be made available to the examiner for review. 

The examiner should provide a diagnosis for each psychiatric disorder found.  

(a)  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors.

(b)  If the examiner determines that the clinical evidence supports a diagnosis other than PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service. 

(c)  If the examiner determines that the Veteran's PTSD is not related to military stressors and that his psychiatric disorders are not attributable to military service, the examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed psychiatric condition was caused or aggravated by his service-connected bilateral hearing loss and tinnitus. 

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




